DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on November 23, 2020. Claims 1-13 are pending.  Claims 1 and 4-11 are under consideration in the instant office action. Claims 2-3 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims.
Election/Restriction
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on November 23, 2020 is acknowledged. Additionally Applicant’s election with traverse of the species Sodium cocoyl isethionate as a fatty acyl isethionate, fatty acyl sarcosinates as a specific and defined co-surfactant, xanthan gum as specific and defined natural polysaccharide, sodium cocoyl isethionate as the first phase component, and xanthan gum as the second phase or polymer liquid crystalline phase in the reply filed on November 23, 2020 is also acknowledged. The traversal is on the ground that Applicant asserts that the Office Action’s restriction is improper in light of MPEP §803 which states that for a restriction requirement to be proper: (I) inventions must be independent or distinct as claimed; and (II) there must be a serious burden on the Examiner if a restriction is not required. See MPEP §803. One criterion, which must be met pursuant to MPEP §803, requires a serious burden on the Examiner for restriction to be required. Applicant respectfully submits that the different groups of the present invention have not acquired a separate status in the art, notwithstanding possible different classification or subclassification in the art. For example, even though the classes vary, the classes do overlap with each other. Since the classes overlap, then some of the art relevant for one specific Group will be the same art which is relevant for another Group. The Examiner would have to review the same art multiple times when examining these different Groups. Also, art which is relevant to the patentability of a certain species or group, may logically be found in another species or group's class. Applicants submit that the PTO examination would be simplified and duplicate searching and review would be eliminated by pursuing one as opposed to multiple applications especially since some of the classes for the Groups are the same classes and since the very same prior art would have to be examined multiple times by Examiner for different Groups.
The above assertions are not found persuasive because as the examiner clearly shown in the previous office action there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species differ with respect to structure, mechanism of action, and/or function. Furthermore it should be recognized that searching for one species in the non-patent literature for example would not necessarily result in the other species and one of ordinary skill in the art would not have a specific reason to extrapolate and 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0116937, with effective filing date of October 31, 2016).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Park et al. teach the cleansing compositions include: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty ester(s); (c) one or more non-ethoxylated, sulfate-free anionic surfactant(s); and (d) two or more thickening agents. The cleansing compositions exhibit quality cleansing activity, impart pleasant conditioning benefits, and have a desired viscosity and foam properties (see abstract). A cleansing composition comprising: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; and (d) two or more thickening agents (see abstract). 
With regard to sodium cocoyl isethionate and the amount Park et al. teach the cleansing composition of claim 1, wherein the one or more non-ethoxylated, sulfate-free anionic surfactant(s) of (c) are selected from the group consisting of one or more sulfonate surfactants, one or more amino acid surfactants, and mixtures thereof (see claim 10). The cleansing composition of claim 10, wherein the one or more sulfonate surfactants is selected from the group consisting of one or more isethionate surfactants, one or more sulfosuccinate surfactants, one or more sulfoacetate surfactants, and mixtures thereof (see claim 11). The cleansing composition of claim 1 comprising: (c) 0.2 to 50 wt. % of the one or more non-ethoxylated, sulfate-free anionic surfactants (see claim 12). The cleansing composition of claim 11 comprising one or more isethionate surfactants selected from the group consisting of sodium cocoyl isethionate, sodium lauroyl isethionate, sodium oleoyl isethionate, sodium oleoyl methyl isethionate, sodium lauroyl methyl isethionate, sodium stearoyl isethionate, sodium stearoyl methyl isethionate, ammonium cocoyl isethionate, and mixtures thereof  In some cases, one or more isethionate surfactants may be used, for example, in a total amount of about 0.1 wt. % to about 15 wt. %, based on the total amount of the cleansing composition. In some instances, the total amount of the one or more isethionate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.1 to about 5 wt. %, about 0.5 to about 15 wt. %, about 0.5 to about 12 wt. %, about 0.5 to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 to about 6 wt. %, about 0.5 wt. % to about 5 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 1 wt. % to about 5 wt. %, about 1 wt. % to about 4 wt. %, or about 1 wt. %, about 3 wt. % (see paragraph 0023).
With regard to the fatty acyl sarcosinates as a specific and defined co-surfactant and the amount, Park et al. teach the cleansing composition of claim 10 comprising one or more amino acid surfactants selected from the group consisting of taurates, alanine or alaninate surfactants, sarcosinate surfactants, aspartate surfactants, and mixtures thereof (see claim 14). The cleansing composition of claim 14 comprising one or more sarcosinate surfactants (see claim 15). The cleansing composition of claim 15 comprising one or more sarcosinate surfactants selected from the group consisting of potassium lauroyl sarcosinate, potassium cocoyl sarcosinate, sodium cocoyl sarcosinate, sodium lauroyl sarcosinate, sodium myristoyl sarcosinate, and sodium palmitoyl sarcosinate, and mixtures thereof (see claim 16). The cleansing composition of claim 1 comprising two or more thickening agents selected from the group consisting of carboxylic acid polymers, crosslinked polyacrylate polymer(s), polyacrylamide polymers, polysaccharides, and gums (see claim 17). When one or more sarcosinate surfactants are included in the cleansing compositions, the total amount of the one or more sarcosinate surfactants is typically about 0.1 wt. % to about 15 wt. %, based on the total weight of the cleansing composition. IN some cases, the total amount of the one or more sarcosinate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.5 wt. % to about 15 wt. %, about 0.5 wt. % to about 12 wt. %, about 0.5 wt. % to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 wt. % to about 6 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 2 wt. % to about 10 wt. %, about 2 wt. % to about 8 wt. %, or about 2 wt. % to about 6 wt. % (see paragraph 0025). 
With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, karaya gum, locust bean gum, natto gum, potassium alginate, potassium carrageenan, propylene glycol alginate, sclerotium gum, sodium carboxymethyl dextran, sodium carrageenan, tragacanth gum, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, or the combination” it must be recognized that Park et al. teach exactly the same components and the amounts clearly in overlapping ranges, each of the above recitations would necessarily be there and meet as well. The recitations are innate properties of each of the respective components.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Park et al. teach the ingredients and their amounts in obvious manner.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to produce the instant invention by following the teachings of Park et al. because Park et al. teach the claimed composition as described above. Park et al. teach the cleansing compositions include: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty ester(s); (c) one or more non-ethoxylated, sulfate-free anionic surfactant(s); and (d) two or more thickening agents. The cleansing compositions exhibit quality cleansing activity, impart pleasant conditioning benefits, and have a desired viscosity and foam properties (see abstract). A cleansing composition comprising: (a) at least 3 wt. % of one  With regard to sodium cocoyl isethionate and the amount Park et al. teach the cleansing composition of claim 1, wherein the one or more non-ethoxylated, sulfate-free anionic surfactant(s) of (c) are selected from the group consisting of one or more sulfonate surfactants, one or more amino acid surfactants, and mixtures thereof (see claim 10). The cleansing composition of claim 10, wherein the one or more sulfonate surfactants is selected from the group consisting of one or more isethionate surfactants, one or more sulfosuccinate surfactants, one or more sulfoacetate surfactants, and mixtures thereof (see claim 11). The cleansing composition of claim 1 comprising: (c) 0.2 to 50 wt. % of the one or more non-ethoxylated, sulfate-free anionic surfactants (see claim 12). The cleansing composition of claim 11 comprising one or more isethionate surfactants selected from the group consisting of sodium cocoyl isethionate, sodium lauroyl isethionate, sodium oleoyl isethionate, sodium oleoyl methyl isethionate, sodium lauroyl methyl isethionate, sodium stearoyl isethionate, sodium stearoyl methyl isethionate, ammonium cocoyl isethionate, and mixtures thereof (see claim 13). In some cases, one or more isethionate surfactants may be used, for example, in a total amount of about 0.1 wt. % to about 15 wt. %, based on the total amount of the cleansing composition. In some instances, the total amount of the one or more isethionate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.1 to about 5 wt. %, about 0.5 to about 15 wt. %, about 0.5 to about 12 wt. %, about 0.5 to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 to about 6 wt. %, about 0.5 wt. % to about 5 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 1 wt. % to about 5 wt. %, about 1 wt. % to about 4 wt. %, or about 1 wt. %, about 3 wt. % (see paragraph 0023). With regard to the fatty acyl sarcosinates as a specific and defined co-surfactant and the amount, Park et al. teach the cleansing composition of claim 10 comprising one or more amino acid surfactants selected from the group consisting of taurates, alanine or alaninate surfactants, sarcosinate surfactants, aspartate surfactants, and mixtures thereof (see claim 14). The cleansing composition of claim 14 comprising one or more sarcosinate surfactants (see claim 15). The cleansing composition of claim 15 comprising one or more sarcosinate surfactants selected from the group consisting of potassium lauroyl sarcosinate, potassium cocoyl sarcosinate, sodium cocoyl sarcosinate, sodium lauroyl sarcosinate, sodium myristoyl sarcosinate, and sodium palmitoyl sarcosinate, and mixtures thereof (see claim 16). The cleansing composition of claim 1 comprising two or more thickening agents selected from the group consisting of carboxylic acid polymers, crosslinked polyacrylate polymer(s), polyacrylamide polymers, polysaccharides, and gums (see claim 17). When one or more sarcosinate surfactants are included in the cleansing compositions, the total amount of the one or more sarcosinate surfactants is typically about 0.1 wt. % to about 15 wt. %, based on the total weight of the cleansing composition. IN some cases, the total amount of the one or more sarcosinate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.5 wt. % to about 15 wt. %, about 0.5 wt. % to about 12 wt. %, about 0.5 wt. % to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 wt. % to about 6 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 2 wt. % to about 10 wt. %, about 2 wt. % to about 8 wt. %, or about 2 wt. % to about 6 wt. % (see paragraph 0025). With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, karaya gum, locust bean gum, natto gum, potassium alginate, potassium carrageenan, propylene glycol alginate, sclerotium gum, sodium carboxymethyl dextran, sodium carrageenan, tragacanth gum, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, or the combination” it must be recognized that Park et al. teach exactly the same components and the amounts clearly in overlapping ranges, each of the above recitations would necessarily be there and meet as well. The recitations are innate prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in producing the instant invention by following the teachings of Park et al. because Park et al. teach a substantially identical or similar composition as the claimed invention as described above. The examiner also brings applicant’s attention to the whole concept of picking and choosing of the common cosmetic ingredients such the recited components and their amounts from the broader teachings of Park et al. The specific combination of features claimed are disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific combination of ingredients and their amounts, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619